Citation Nr: 1550479	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  He is a recipient of the Combat Infantry Badge.

This case is on appeal to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied the Veteran's petition to reopen the claim for service connection for bilateral hearing loss.  Jurisdiction has been retained by the RO in Winston-Salem, North Carolina. 

The Veteran requested a Board hearing, but he canceled this request in an October 2015 letter and asked that his appeal be decided on the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an unappealed rating decision dated in October 2008, the RO denied service connection for bilateral hearing loss on the basis there was no evidence of a nexus between his current hearing loss and his active service. 

2. The evidence received since October 2008 does not relate to an unestablished fact necessary to substantiate the claim nor does it raise a reasonable possibility of substantiating the claim.


	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1. The October 2008 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. The criteria are not met for reopening the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Proper notice must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  In addition, Kent v. Nicholson, 20 Vet. App. 1 (2006) requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.  The Veteran was provided the information outlined above in a letter dated in June 2011.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records are unavailable.  In such cases, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  As will be explained further below, the Veteran's claim was denied based on lack of a nexus rather than lack of in-service incurrence.  The Board concedes that the Veteran was exposed to loud noise in service.  Accordingly, the Veteran has not been prejudiced by the lack of service treatment records.    

Identified post-service treatment records are associated with the claims file.  The Veteran was not given a VA examination.  A specific request for an examination has been made.  See statement dated November 2015.  However, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen unless the claim has been reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2015).  Thus, as the claim was not reopened by the RO and is not being reopened by the Board, no examination or opinion is needed.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Pertinent Laws, Regulations, and Analysis

Service connection for bilateral hearing loss was originally denied in an October 2008 rating decision, which the Veteran did not appeal.  Moreover, no additional relevant, material evidence or information was received concerning the issue during the succeeding year.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  The October 2008 rating decision is thereby final.  38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  

If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The RO denied service connection in October 2008. Such was based on a VA examination and review of the Veteran's available treatment records.  Although the Veteran was exposed to loud noise in service, the RO reasoned that he was also exposed to loud noise after service and there was no evidence of a chronic hearing loss disability related to service.  Reference was made to a VA examination where in the VA examiner said it would be speculative to attribute his current hearing loss to his period of active service.  Therefore, to reopen the claim, the newly received evidence must relate to establishing a nexus between the Veteran's current hearing loss and period of active service.  

In considering whether there is "new and material evidence," all evidence submitted since the last time that the claim was finally disallowed on any basis must be considered.  Evans v. Brown, 9 Vet. App. 27 (1996).  When determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since October 2008 consists of VA treatment records, buddy statements, and argument from the Veteran.  While a majority of these records are new in the sense that they did not exist and were not considered when the claim was initially adjudicated, they are also cumulative of evidence previously considered.  They note complaints of hearing difficulty, but contain no medical evidence of a nexus between hearing loss and active service.  The evidence fails to provide an opinion regarding the etiology of the Veteran's hearing loss other than to note his subjective contentions of exposure loud noise in service and hearing loss since service.  These contentions were previously considered by the June 2008 VA examiner and the RO in the October 2008 rating decision.

The Board has also considered the Veteran's statements, but finds they do not provide a basis to reopen the claim.  He argues that his hearing loss is related to loud noise in service, which is the same argument me made in his earlier claim.  Such is not material.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay evidence that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  



As there is no evidence of a nexus between the Veteran's current bilateral hearing loss and his period of active service, the evidence does not address an unsubstantiated fact needed to substantiate the claim or raise a reasonable possibility of substantiating the claim.  New and material evidence has not been received and the claim for service connection is not reopened.


ORDER

The petition to reopen the claim for service connection for a bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


